COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00242-CV


KEVIN KHORRAMI                                                      APPELLANT

                                        V.

JOSE TORRES                                                           APPELLEE


                                     ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 236-272081-14

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On August 7, 2014, Appellant Kevin Khorrami filed a notice of appeal from

an interlocutory order, and on August 27, 2014, the trial court granted his motion

to reconsider, vacated the August 7, 2014 order, and rendered a final judgment

in the case. On September 3, 2014, we sent Appellant a letter informing him that

his appeal appeared to be moot and we would dismiss the appeal unless he filed

      1
       See Tex. R. App. P. 47.4.
a response stating grounds for continuing the appeal by September 15, 2014.

See Boyzuick v. Brink’s Inc., No. 02-12-00403-CV, 2012 WL 6049016, at *1 (Tex.

App.—Fort Worth Dec. 6, 2012, no pet.) (mem. op.) (dismissing appeal as moot).

No response has been filed. Therefore, we dismiss the appeal. See Tex. R.

App. P. 43.2(f).



                                                PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 16, 2014




                                      2